Exhibit CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of August 4th, 2009 (the “Effective Date”), by and between Restaurant Concepts of America, a Nevada corporation (“Consultant”), and Restaurant Growth Partners, a Texas partnership (the “Company”). R E C I T A L S: A.The Company desires to retain Consultant for an additional 3 month period, which period may be extended by mutual consent of both parties, and Consultant desires to be so retained as an independent contractor, to perform certain services on behalf of the Company with respect to the Company’s identification of small regional independent concepts, new concept development and restaurant acquisition opportunities. The Consultant will also assist in the development and expansion of the independent restaurant concept locations through corporate-owned stores, licensing, and franchising opportunities and such other related matters as may be agreed to by the parties from time to time (collectively, the “Covered Services”). B.Consultant desires to perform the Covered Services for the Company in a timely and competent manner in consideration of the compensation provided for herein. AGREEMENT 1. Scope of Services.Consultant shall serve as an advisor to the Company under the direction of the Company’s Managing Partner, Bryce King (the “MP”).In such capacity, Consultant shall devote its reasonable time and attention to its performance of the Covered Services in a timely and competent manner.As and to the extent requested by the MP, a representative of Consultant shall attend meetings of the Board during the term hereof; provided, that all reasonable out-of-pocket expenses incurred by such representative in connection with his or her attendance shall be reimbursed by the Company to Consultant promptly after submission of the receipts therefore.Service to include, if appropriate and as requested by the Company: (a) through Consultant’s proprietary industry knowledge and relationships, make recommendations of prospective potential targets to you that meet Company’s Acquisition criteria and provide key management introductions ; (b) assist in analyzing and evaluating the restaurant business, operations and financial position of the potential targets; (c) provide consultation on new concept development and existing concept stage restaurant development through either a consulting, licensing and or partnering relationship in the development of new restaurant concepts; (d) assist in preparing descriptive materials and presentation materials to potential targets, funding sources, or others; (e) assist in the preparation and implementation of operational and marketing plans for the potential targets; (f) assist in the screening of interested prospective investors; (g) assist in evaluating proposals which are received from potential targets; (h) assist in the preparation of letters of intent for the acquisition of target; (i) assist you in structuring and negotiating; (j) be available at your request to meet with your Partners or Board of Directors to discuss a proposed acquisition and its financial implications; and (k) provide other services and assistance to you as may be necessary to complete an acquisition. 2.
